DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 14-27 are pending.
Claims 1-13 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kowshik et al. (US 10716637 B2, October 25, 2013) (hereinafter “Kowshik”) in view of Bogusky (US 20150374956 A1, December 31, 2015). 
Regarding claims 14-27, Kowshik teaches a multiple-bend steerable catheter (e.g., 202, Fig. 2), comprising: a flexible elongate catheter body, comprising: a catheter wall forming a central lumen (334, Fig. 4); a proximal end; a distal end; a distal articulating section at the distal end of the catheter body (221, Fig. 2); a proximal non-articulating section at the proximal end of the catheter body (217, Fig. 2); and a proximal articulating section located between the distal articulating section and the proximal non-articulating section (Fig. 2); and multiple pullwires (410, Fig. 4) within the catheter wall fixed to the distal end of the catheter body and extending along the catheter body to the proximal end.
Kowshik also teaches wherein the proximal non-articulating section of the catheter body is stiffer than the distal articulating section and the proximal articulating section, as depicted in Figs. 6a, 8.
 Kowshik does not expressly teach wherein the multiple pullwires are configured in groups of at least two pullwires each, and wherein the at least two pullwires of each group are positioned closer to one another in the distal articulation section than in the proximal articulation section.
However, Kowshik teaches that “[t]he conduits 400 may be arranged asymmetrically about the inner sheath 365. In other embodiments, the inner sheath 365 may contain any number, type, and arrangement of conduits 400, depending upon the application and structure of the instrument system 200.”  See [0057] and Figs. 4, 5, 7.
Bogusky teaches wherein the multiple pullwires are configured in groups, as shown in Fig. 25A-25D.  Bogusky also teaches that the multiple pullwires can be arranged symmetrically or asymmetrically so as to achieve various combinations of counteracting forces along the length of the catheter in order to accurately bend the distal articulating section.  See, e.g., [0178], [0181]-[0185], [0200]-[0201].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kowshik with the teachings of Bogusky such that wherein the multiple pullwires are configured in groups of at least two pullwires each, and wherein the at least two pullwires of each group are positioned closer to one another in the distal articulation section than in the proximal articulation section (as recited in claim 14); wherein the multiple pullwires comprise three groups of two pullwires each, wherein the pullwires in each group are located close to one another in the distal articulating section, and wherein the pullwires in each group are located directly across from one another in the proximal articulating section (as recited in claim 15); wherein all of the multiple pullwires are located along one side of the catheter body in the proximal non-articulating section (as recited in claim 16); wherein the pullwires in each group are located directly across from one another in the proximal non-articulating section, and wherein the proximal non-articulating section of the catheter body is stiffer than the distal articulating section and the proximal articulating section (as recited in claim 17); wherein the at least two pullwires in each group of pullwires are located in first circumferential positions along the distal articulating section, second circumferential positions along the proximal articulating section, and third circumferential positions along the proximal non-articulating section, and wherein the second circumferential positions are farther apart from one another than the first circumferential positions (as recited in claim 18); wherein the third circumferential positions are the same as the second circumferential positions, and wherein the proximal non-articulating section of the catheter body is stiffer than the distal articulating section and the proximal articulating section (as recited in claim 19); wherein the multiple pullwires comprise twelve pullwires, comprising: a first collection of nine pullwires grouped together in the second circumferential position on one side of the catheter body in the proximal articulating section, wherein the nine pullwires are separated into three groups of three pullwires in the first circumferential position, with each of the three groups separated from the other two groups by 120 degrees in the distal articulating section, and wherein one pullwire from each of the three groups of pullwires is positioned 120 degrees from the other two pullwires from each of the three groups in the third circumferential position in the proximal non-articulating section; and a second collection of three pullwires uniformly positioned around the catheter body in the first circumferential position in the distal articulating section and in the second circumferential position in the proximal non-articulating section, wherein the three pullwires are distributed to an opposite side of the catheter body from the nine wires in the second circumferential position in the proximal articulating section (as recited in claim 20); wherein the distal articulating section is configured to articulate when one or two of the three groups of the first collection of nine pullwires are tensioned with an amount of force equal to an amount of force applied to the second collection of three pullwires (as recited in claim 21); wherein the proximal articulating section is configured to articulate when the second collection of three pullwires is pulled in a first direction uniformly or when the first collection of nine pullwires is pulled in a second, opposite direction uniformly (as recited in claim 22); wherein the multiple pullwires comprise six pullwires, comprising: a first collection of three pullwires positioned to articulate the distal articulating section, such that they are uniformly positioned around the catheter body in the distal articulating section and positioned to one side of the catheter body in the proximal articulating section; and a second collection of three pullwires positioned to articulate the proximal articulating section, such that they are uniformly positioned around the catheter body in the distal articulating section and distributed to one side of the catheter body in the proximal articulating section at 180 degrees opposite the first collection of three pullwires (as recited in claim 23); wherein the distal articulating section is configured to articulate when one or two of the first collection of pullwires are tensioned with an amount of force equal to an amount of force applied to the second collection of three pullwires (as recited in claim 24); wherein the proximal articulating section is configured to articulate when the second collection of three pullwires is pulled in a first direction uniformly or when the first collection of three pullwires is pulled in a second, opposite direction uniformly (as recited in claim 25); wherein the multiple pullwires comprise six pullwires, comprising three pairs of two pullwires each, wherein each of the three pairs of pullwires is spaced 120 degrees apart from the other two pairs of pullwires around the catheter body in the first circumferential position in the distal articulating section, and wherein the two pullwires of each of the three pairs separate from one another and are positioned 180 degrees opposite each other around the catheter body in the second circumferential position in the proximal articulating section (as recited in claim 26); wherein all six pullwires are positioned on one side of the catheter body in the third circumferential position in the non-articulating proximal section (as recited in claim 27) in order to accurately bend the distal articulating section.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792